People v Sabater (2016 NY Slip Op 07683)





People v Sabater


2016 NY Slip Op 07683


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-05660
 (Ind. No. 13-00921)

[*1]The People of the State of New York, respondent,
vAntonio Sabater, appellant.


Calhoun & Lawrence, LLP, White Plains, NY (Clinton W. Calhoun III of counsel), for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Hae Jin Liu, Laurie G. Sapakoff, and John Carmody of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered May 28, 2015, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's voluntary, knowing, and intelligent waiver of his right to appeal, executed at his plea proceeding, precludes him from now challenging the County Court's exclusion of him from its in camera examination of a confidential informant pursuant to its determination of the defendant's pretrial suppression motion, as well as the County Court's determination of his application for judicial diversion pursuant to CPL 216 (see People v Lopez, 6 NY3d 248, 255; People v Seaberg, 74 NY2d 1, 9; People v Ceparano, 96 AD3d 774, 775).
CHAMBERS, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court